UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1678



WALTER DOE,

                                             Plaintiff - Appellant,

           versus


UNITED STATES OF AMERICA; PAMELA ROE, in her
individual and official capacities; ROBERT
NOE,   in   his  individual   and   official
capacities,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Jerome B. Friedman, District
Judge. (CA-02-02-4)


Argued:   April 1, 2003                    Decided:   April 23, 2003


Before WIDENER, LUTTIG,* and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.




     *
       Judge Luttig was originally assigned to the panel in this
case but did not hear oral argument. The decision is filed by a
quorum of the panel pursuant to 28 U.S.C. § 46(d).
ARGUED: Abram William VanderMeer, Jr., PENDER & COWARD, P.C.,
Virginia Beach, Virginia, for Appellant.     Michael Anson Rhine,
Assistant United States Attorney, UNITED STATES ATTORNEY’S OFFICE,
Norfolk, Virginia, for Appellees.     ON BRIEF: Paul J. McNulty,
United States Attorney, UNITED STATES ATTORNEY’S OFFICE, Norfolk,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     During oral arguments held on April 1, 2003, the parties

agreed that there was no longer any relief that could be had for

the plaintiff in this case.   Accordingly, the appeal is dismissed

as moot.




                                                         DISMISSED




                                2